

Exhibit 10.19

FOREST CITY EMPLOYER, LLC
2005 DEFERRED COMPENSATION PLAN FOR EXECUTIVES
(Effective December 31, 2015)


Forest City Enterprises, Inc. established, effective January 1, 2005, the Forest
City Enterprises, Inc. 2005 Deferred Compensation Plan For Executives. The Plan
was amended and restated as of January 1, 2005 and January 1, 2008 and amended
as of December 17, 2009. The Plan was established to provide a select group of
management or highly compensated employees with the opportunity to defer base
salary and certain incentive compensation payments, in accordance with the
provisions of the Plan.
Pursuant to the Assignment and Assumption Agreement by and between Forest City
Enterprises, Inc. and Forest City Employer, LLC (the “Company”) dated as of
December 31, 2015 (the “Assignment Agreement”), Forest City Enterprises, Inc.
assigned to the Company sponsorship of the Plan and the Company assumed
sponsorship of the Plan, amended and restated as set forth herein, effective as
of the Effective Time (as defined below). Under the Assignment Agreement, Forest
City Enterprises, Inc. (for itself and on behalf of its successors) has agreed
to pay, perform, and discharge any and all obligations under the Plan that
accrued prior to the Effective Time and the Company has agreed to pay, perform,
and discharge any and all obligations under the Plan that accrue on or after the
Effective Time.
ARTICLE I
DEFINITIONS
For the purposes hereof, the following words and phrases shall have the meanings
set forth below, unless their context clearly requires a different meaning:
1.    “Account” shall mean the bookkeeping account maintained by the Committee
on behalf of each Participant pursuant to Section 4 of Article II that is
credited with Base Salary or Incentive Compensation which is deferred by a
Participant, and the interest on such amounts as determined in accordance with
Section 4 of Article II and that is comprised of the Termination of Employment
Payment Subaccount and the Specified Year Payment Subaccount to which deferred
Base Salary and Incentive Compensation, respectively, are credited.
2.    “Base Salary” shall mean the annual fixed or base compensation, payable
biweekly or otherwise to a Participant, including the amount of such
compensation earned during the final payroll period of the year within the
meaning of Treas. Reg. Section 1.409A-2(a)(3) or any successor provision.
3.    “Beneficiary” or “Beneficiaries” shall mean the person or persons,
including one or more trusts, designated by a Participant in accordance with the
Plan to receive payment of the remaining balance of the Participant’s Account in
the event of the death of the Participant prior to receipt of the entire amount
credited to the Participant’s Account.
4.    “Board” shall mean the Board of Directors of Forest City REIT.
5.    “Change in Control” shall mean that:






--------------------------------------------------------------------------------


(i)    Forest City REIT is merged or consolidated or reorganized into or with
another corporation or other legal person, and as a result of such merger,
consolidation or reorganization less than a majority of the combined voting
power of the securities of such corporation or person that are outstanding
immediately following the consummation of such transaction is held in the
aggregate by either (a) the holders of Voting Stock (as hereinafter defined) of
Forest City REIT immediately prior to such transaction or (b) Permitted Holders;
(ii)    Forest City REIT sells or otherwise transfers all or substantially all
of its assets to any other corporation or other legal person, and as a result of
such sale or transfer less than a majority of the combined voting power of the
securities of such corporation or person that are outstanding immediately
following the consummation of such sale or transfer is held in the aggregate by
either (a) the holders of Voting Stock (as hereinafter defined) of Forest City
REIT immediately prior to such sale or transfer or (b) Permitted Holders;
(iii)    There is a report filed on Schedule 13D or Schedule 14D-1 (or any
successor schedule, form or report) thereto, each as promulgated pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), disclosing
that any person (as the term “person” is used in Section 13(d)(3) or Section
14(d)(2) of the Exchange Act) other than a Permitted Holder has become the
beneficial owner (as the term “beneficial owner” is defined under Rule 13d-3 or
any successor rule or regulation promulgated under the Exchange Act) of
securities representing 20 percent or more of the combined voting power of the
then-outstanding securities entitled to vote generally in the election of the
Board (the “Voting Stock”);
(iv)    Forest City REIT files a report or proxy statement with the Securities
and Exchange Commission pursuant to the Exchange Act disclosing in response to
Form 8-K or Schedule 14A (or any successor schedule, form or report or item
therein) that a change in control of Forest City REIT has or may have occurred
or will or may occur in the future pursuant to any then-existing contract or
transaction, other than with respect to a Permitted Holder; or
(v)    If during any period of two consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority of the members thereof, unless the election, or
the nomination for election by Forest City REIT’s stockholders, of each member
of the Board first elected during such period was approved by a vote of at least
two-thirds of the members of the Board then still in office who were members of
the Board at the beginning of any such period.
Notwithstanding the foregoing provisions of subsection (iii) or (iv) hereof, a
“Change in Control” shall not be deemed to have occurred for purposes of the
Plan, either (1) solely because any member of the Forest City Group, or any
employee stock ownership plan or other employee benefit plan sponsored by any
member of the Forest City Group, files or becomes obligated to file a report or
a proxy statement under or in response to Schedule 13D, Schedule 14D-1, Form 8-K
or Schedule 14A (or any successor schedule, form or report or item therein)
under the Exchange Act, disclosing beneficial ownership by it of shares of
Voting Stock, whether in excess of 20 percent or otherwise, or because Forest
City REIT reports that a change in control of Forest City REIT has or may have
occurred or will or may occur in the future by reason of such beneficial
ownership or (2) solely because of a change in control of any Subsidiary by
which any Participant may be employed.

2



--------------------------------------------------------------------------------


Notwithstanding the foregoing provisions of subsections (i-iv) hereof, if, prior
to any event described in subsections (i-iv) hereof that may be instituted by
any person who is not an officer or director of Forest City REIT, or prior to
any disclosed proposal that may be instituted by any person who is not an
officer or director of Forest City REIT that could lead to any such event,
management proposes any restructuring of Forest City REIT that ultimately leads
to an event described in subsections (i-iv) hereof pursuant to such management
proposal, then a “Change in Control” shall not be deemed to have occurred for
purposes of the Plan.


6.    “Code” shall mean the Internal Revenue Code of 1986, as amended.
7.    “Committee” shall mean the Compensation Committee of the Board or such
other committee as may be authorized by the Board to administer the Plan.
8.    “Deferral Election” shall mean the Election Agreement (or portion thereof)
completed by a Participant and filed with the Committee that indicates the
amount of his or her Base Salary and/or Incentive Compensation that is or will
be deferred under the Plan for a Deferral Period.
9.    “Deferral Period” shall mean, except as otherwise provided in accordance
with Section 2 of Article II of the Plan, the Year that commences after each
Election Filing Date.
10.    “Disability” shall have the meaning given to such term in the Company’s
Long Term Disability Plan, as amended from time to time.
11.    “Effective Time” shall mean 11:59 p.m. on December 31, 2015.
12.    “Election Agreement” shall mean an agreement in the form that the
Committee may designate from time to time.
13.    “Election Filing Date” shall mean December 31 of the Year next preceding
the first day of the Year for the Participant’s Base Salary and/or Incentive
Compensation would otherwise be earned.
14.    “Eligible Employee” shall mean a full-time or part-time employee of an
Employer who is, as determined by the Committee, a member of a “select group of
management or highly compensated employees,” within the meaning of Sections 201,
301 and 401 of ERISA, and who is selected by the Committee to participate in the
Plan.
15.    “Employer” shall mean the Company, any other member of the Forest City
Group that has adopted the Plan (including Forest City Enterprises, Inc. and its
successors), RMS Investment Corp. and RMS Management.
16.    “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.
17.    “Fixed Installment Payment Method” shall mean the method of calculating
the amount of each biweekly installment described in Section 5(ii)(c) of Article
II of the Plan.

3



--------------------------------------------------------------------------------


18.    “Forest City Group” shall mean Forest City REIT and its Subsidiaries
(including the Company).
19.    “Forest City REIT” shall mean Forest City Realty Trust, Inc. and its
successors, including, without limitation, the surviving entity resulting from
any merger or consolidation of Forest City REIT with any other entity.
20.    “Incentive Compensation” shall mean cash incentive compensation payable
pursuant to an incentive compensation plan, whether such plan is now in effect
or hereafter established by the Company or another member of the Forest City
Group, which the Committee may designate from time to time.
21.    “Key Employee” shall mean a “specified employee” with respect to Forest
City REIT (or a controlled group member) determined pursuant to procedures
implemented by the Forest City Group in compliance with Section 409A of the
Code.
22.    “Moody’s Rate” shall mean, for each calendar quarter, the interest rate
that is the sum of (i) the average of the Moody’s long-term corporate bond
yields for A, Aa, and Aaa bonds first published for such quarter plus (ii) .50.
For purposes of determining the amount of interest to be credited to an Account
under Section 4 of Article II of the Plan, the Moody’s Rate shall be determined
on a quarterly basis.
23.    “Participant” shall mean any Eligible Employee who has at any time made a
Deferral Election in accordance with Section 2 of Article II of the Plan and
who, in conjunction with his or her Beneficiary, has not received a complete
distribution of the amount credited to his or her Account.
24.    “Payment Election” shall mean the Specified Year Payment Election and/or
the Termination of Employment Payment Election.
25.    “Permitted Holder” shall mean (i) any of Samuel H. Miller, Albert B.
Ratner, Charles A. Ratner, James A. Ratner, Ronald A. Ratner or any spouse of
any of the foregoing, and any trusts for the benefit of any of the foregoing,
(ii) RMS, Limited Partnership and any general partner or limited partner thereof
and any person (other than a creditor) that upon the dissolution or winding up
of RMS, Limited Partnership receives a distribution of capital stock of Forest
City REIT, (iii) any group (as defined in Section 13(d) of the Exchange Act) of
two or more persons or entities that are specified in the immediately preceding
clauses (i) and (ii), and (iv) any successive recombination of the persons or
groups that are specified in the immediately preceding clauses (i), (ii) and
(iii).
26.    “Plan” shall mean this Forest City Employer, LLC 2005 Deferred
Compensation Plan For Executives and, for periods prior to the Effective Time,
the Forest City Enterprises, Inc. 2005 Deferred Compensation Plan For
Executives. The Plan is unfunded and is maintained by the Company primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees of an Employer.
27.    “Specified Year Payment Election” shall mean the Election Agreement (or
portion thereof) completed by a Participant and filed with the Committee that
indicates the form of payment

4



--------------------------------------------------------------------------------


of the Participant’s Base Salary and/or Incentive Compensation that is or will
be deferred, subject to Section 5(v) of Article II, pursuant to a Deferral
Election under the Plan until a specified year designated by the Participant.
28.    “Specified Year Payment Subaccount” shall mean the bookkeeping account
maintained by the Company pursuant to Section 4 of Article II on behalf of each
Participant who makes a Specified Year Payment Election and that is credited
with amounts subject to such Specified Year Payment Election.
29.    “Subsidiary” shall mean any corporation, joint venture, partnership,
unincorporated association or other entity in which Forest City REIT has a
direct or indirect ownership or other equity interest and directly or indirectly
owns or controls 50 percent or more of the total combined voting or other
decision-making power.
30.    “Termination of Employment” shall mean a termination of employment with
an Employer that constitutes a separation from service within the meaning of
Treasury Regulation Section 1.409A-1(h)(1)(ii).
31.    “Termination of Employment Payment Election” shall mean the Election
Agreement (or portion thereof) completed by a Participant and filed with the
Committee that indicates the form of payment of the Participant’s Base Salary
and/or Incentive Compensation that is or will be deferred pursuant to a Deferral
Election under the Plan until the Participant’s Termination of Employment.
32.    “Termination of Employment Payment Subaccount” shall mean the bookkeeping
account maintained by the Company pursuant to Section 4 of Article II on behalf
of each Participant who makes a Termination of Employment Payment Election that
is credited with amounts subject to such Termination of Employment Payment
Election.
33.    “Unforeseeable Emergency” shall mean a severe financial hardship to a
Participant resulting from (i) an illness or accident of the Participant or
Beneficiary or his or her spouse or dependent (as defined in Section 152(a) of
the Code), (ii) loss of the Participant’s property due to casualty, or (iii)
other similar or extraordinary circumstances arising as a result of events
beyond the control of the Participant.
34.    “Variable Installment Payment Method” shall mean the method of
calculating the amount of each biweekly installment described in Section
5(ii)(d) of Article II of the Plan.
35.    “Year” shall mean the calendar year.
ARTICLE II
ELECTION TO DEFER
1.    Eligibility. An Eligible Employee may make an annual Deferral Election
with respect to receipt of all or a specified part of his or her Base Salary or
Incentive Compensation earned for any Year in accordance with Section 2 of this
Article. An Eligible Employee who makes a Deferral Election must also make a
Payment Election with respect to the amount deferred in accordance

5



--------------------------------------------------------------------------------


with Section 5 of this Article. An Eligible Employee’s entitlement to defer
shall cease with respect to the Deferral Period following the Deferral Period in
which he or she ceases to be an Eligible Employee.
2.    Deferral Elections. All Deferral Elections, once effective, shall be
irrevocable, shall be made on an Election Agreement filed with the Committee and
shall comply with the following requirements:
(i)    The Deferral Election shall specify the amount of Base Salary and/or
Incentive Compensation that is to be deferred within the limits under Section 3
of this Article.
(ii)    The Deferral Election shall be made by, and shall be effective as of,
the applicable Election Filing Date; provided, however, that to the extent
permitted by Section 409A of the Code, the Committee may permit Participants to
make a Deferral Election with respect to Incentive Compensation that constitutes
“performance-based compensation” (within the meaning of Section
409A(a)(4)(B)(iii) of the Code) at a time later than the time described earlier
in this first sentence but no later than six (6) months prior to the end of the
performance period with respect to which the Incentive Compensation is earned.
Notwithstanding the foregoing, the Committee may permit an employee who first
becomes an Eligible Employee during the course of a Year, rather than as of the
first day of such Year, to make a Deferral Election with respect to Base Salary
and/or Incentive Compensation within thirty (30) days following the date the
employee first becomes an Eligible Employee, and such Deferral Election shall be
effective on the date made and shall be effective only with regard to Base
Salary and/or (unless the proviso in the first sentence of this Section 2(ii)
applies) Incentive Compensation earned during such Year following the filing of
the Election Agreement with the Committee (with the portion of any of Incentive
Compensation earned during such Year following the filing of the Election
Agreement with the Committee as determined pursuant to the pro-ration method
permitted under Section 409A of the Code).
3.    Amount Deferred. A Participant shall designate on the Election Agreement
the percentage or the dollar amount of his or her Base Salary or Incentive
Compensation that is to be deferred, provided, however, that the maximum
deferral by a Participant during any one Deferral Period shall be, with respect
to such Deferral Period, the lesser of (i) $100,000 and (ii) 25% of the sum of
the Base Salary and Incentive Compensation which the Participant would otherwise
earn during such Deferral Period.
4.    Accounts. Base Salary and Incentive Compensation that a Participant elects
to defer shall be credited to an Account on the date the Base Salary or
Incentive Compensation would otherwise have been paid to the Participant. Such
Account will be credited with interest at the Moody’s Rate as determined by the
Committee on a quarterly basis.
5.    Payment Elections. Subject to Sections 5(iii), 6, 7, and 8 of this
Article, all Payment Elections shall be irrevocable, shall be made on an
Election Agreement filed with the Committee and shall comply with the following
requirements:
(i)    The Payment Election shall contain the Participant’s elections regarding
the time of the commencement of payment of amounts in his or her Account, to the
extent the Participant

6



--------------------------------------------------------------------------------


does not already have an election regarding the time of the commencement of
payment applicable to his or her Account. In addition, if a Participant has made
a Specified Year Payment Election pursuant to Section 5(i)(a)(2)(I) of this
Article and the Participant makes a Deferral Election for the Deferral Period
immediately prior to the specified year designated in such Specified Year
Payment Election, the time of commencement of payment of amounts in his or her
Account for that and all future Deferral Periods shall be payable in accordance
with the Participant’s Termination of Employment Payment Election and, if none,
shall be the time elected by the Participant pursuant to a new Payment Election
filed in connection with the Deferral Election for the first of such future
Deferral Periods, and, if none, shall be payable upon the Participant’s
Termination of Employment.
(a)    A Participant may elect to commence payment (1) of all of the
Participant’s Account upon the date on which he or she incurs a Termination of
Employment for any reason, including, without limitation, by reason of death,
retirement, or Disability, or (2) to the extent permitted by the Committee in an
Election Agreement (I) a designated percentage or dollar amount of his or her
Account in a specified year that begins at least five years after the date on
which the Deferral Election becomes effective, and (II) the remaining percentage
or dollar amount (if any) of the Participant’s Account, as the case may be, upon
the date on which the Participant incurs a Termination of Employment for any
reason, including, without limitation, by reason of death, retirement, or
Disability. Notwithstanding the foregoing, effective for any Specified Year
Payment Election made on or prior to December 17, 2009, the phrase “five years”
in Section 5(i)(a)(2)(I) of this Article II shall be “two years”.
(b)    Payments made in accordance with the Participant’s Termination of
Employment Payment Election under Section 5(i)(a)(1) or Section 5(i)(a)(2)(II)
of this Article shall be paid or commence to be paid on the date of the
Termination of Employment and payments made in accordance with the Participant’s
Specified Year Payment Election under Section 5(i)(a)(2)(I) of this Article
shall be paid or commence to be paid on the first payroll date next following
June 1 of the specified year.
(ii)    The Payment Election shall also contain the Participant’s elections
regarding the form of payment of amounts in his or her Account, to the extent
the Participant does not already have an election regarding the form of payment
applicable to his or her Account. In addition, if a Participant has made a
Specified Year Payment Election pursuant to Section 5(i)(a)(2)(I) of this
Article and the Participant makes a Deferral Election for the Deferral Period
immediately prior to the specified year designated in such Specified Year
Payment Election, the form of payment of amounts in his or her Account for that
and all future Deferral Periods shall be payable in accordance with the
Participant’s Termination of Employment Payment Election and, if none, shall be
the form elected by the Participant pursuant to a new Payment Election filed in
connection with the Deferral Election for the first of such future Deferral
Periods, and, if none, shall be payable in the form of a single lump sum
payment.
(a)    A Participant may elect to receive amounts credited to:
(1)    his or her Termination of Employment Payment Subaccount in one of the
following forms: (a) a single lump sum payment, (b) a number of biweekly
installments over a period of five (5) years, or (c) a number of biweekly
installments over a period of ten (10) years, and

7



--------------------------------------------------------------------------------


(2)    his or her Specified Year Payment Subaccount in one of the following
forms: (a) a single lump sum payment or (b) a number of biweekly installments
over a period of five (5) years.
(b)    In the case of a Participant who elects installment payments under
Section 5(ii)(a) of this Article, such Participant shall also elect one of the
following methods of calculating installment payments: (1) the Fixed Installment
Payment Method or (2) the Variable Installment Payment Method.
(c)    In the event that all or a portion of a Participant’s Account is payable
under the Fixed Installment Payment Method, all of the biweekly installment
payments during the installment period shall be equal in amount and the amount
of each biweekly installment shall be calculated so that the total installment
payments have a present value equivalent to the value of the Participant’s
Account subject to an installment Payment Election at the time such payments
commence. The interest rate used for purposes of determining the installment
payment amount in the prior sentence shall be the average of the Moody’s Rates
in effect during the four quarters that precede the quarter in which installment
payments commence.
(d)    In the event that all or a portion of a Participant’s Account is payable
under the Variable Installment Payment Method, the amount of each installment
shall be determined as follows:
(1)    The value, at the time of the first installment payment, of the portion
of the Participant’s Account payable under the Variable Installment Payment
Method shall be divided by the number of installment payments that will be made
during the installment period;
(2)    The amount determined under (1) shall be paid to the Participant on each
payment date through the end of the Year in which the installment payments
begin;
(3)    After the end of the Year described in (2), the value at the end of such
Year of the portion of the Account payable in installments shall be divided by
the number of installment payments then remaining in the installment period;
(4)    The amount determined under (3) shall be paid to the Participant on each
payment date during the following Year;
(5)    The procedures described in (3) and (4) shall be followed for any
following Year in which installment payments will be made;
(6)    The portion of the Account subject to such installment payments that
remains unpaid from time to time shall continue to be credited with gains,
losses, interest and other earnings as provided in Section 4 of this Article;
(7)    The final installment payment shall include an adjustment for gains,
losses, interest and other earnings pursuant to Section 4 of this Article during
the period

8



--------------------------------------------------------------------------------


between the beginning of the Year in which the final installment payment is made
and the date of such final payment; and
(8)    Notwithstanding the foregoing provisions of this Section 5(ii)(d), a
Participant who commences his or her installment payments after June 30 of a
Year shall be paid the amount determined under (1) on each payment date (a)
through the end of the Year in which the installment payments began and (b)
through the end of the immediately following Year and such Participant shall not
have the amount of his or her payments recalculated as described in (3) until
after the end of such immediately following Year.
(iii)    Except as provided in Section 2(ii) of this Article, the Payment
Election (s) shall be made by, and shall be effective as of, the applicable
Election Filing Date. A Participant may not have more than one Termination of
Employment Payment Election and one Specified Year Payment Election in effect at
any one time. In addition, if a Participant has made a Specified Year Payment
Election pursuant to Section 5(i)(a)(2)(I) of this Article and the Participant
makes a Deferral Election for the Deferral Period immediately prior to the
specified year designated in such Specified Year Payment Election, the time of
commencement and form of payment of amounts in his or her Account for that and
all future Deferral Periods shall be payable in accordance with the
Participant’s Termination of Employment Payment Election and, if none, shall be
the time of commencement and form of payment elected by the Participant pursuant
to a new Payment Election filed in connection with the Deferral Election for the
first of such future Deferral Periods, and, if none, shall be payable in the
form of a single lump sum payment upon the Participant’s Termination of
Employment.
(iv)    Notwithstanding the foregoing provisions of this Section 5, in the event
that a Participant makes a Specified Year Payment Election pursuant to Section
5(i)(a)(2)(I) of this Article and prior to the date payment is due to be paid or
commence to be paid under such election (as described in Section 5(i)(b) of this
Article) he or she incurs a Termination of Employment, payment of the
Participant’s Specified Year Payment Subaccount shall commence on the date of
such Termination of Employment in the form elected by the Participant with
respect to his or her Termination of Employment Payment Subaccount under Section
5(ii)(a)(1) of this Article, and if none, in the form elected by the Participant
with respect to his or her Specified Year Payment Subaccount under Section
5(ii)(a)(2) of this Article.
(v)    Notwithstanding the foregoing provisions of this Section 5, if the
Participant is a Key Employee, payment on account of Termination of Employment
shall commence on the first payroll date next following the first business day
of the seventh month following such Termination of Employment (or, if earlier,
the date of death). In the event that all or a portion of a Key Employee’s
Account is payable in installments upon a Termination of Employment, the total
amount of biweekly installment payments to which such Key Employee would
otherwise be entitled during the six-month period following the date of such
Termination of Employment shall also be paid on the first payroll date next
following the first business day of the seventh month following such Termination
of Employment (or, if earlier, the date of death).
(vi)    The payment of a single lump-sum amount, or the payment of a number of
biweekly installments as designated by the Participant in the Election
Agreement, to a Participant

9



--------------------------------------------------------------------------------


(or his or her Beneficiary or Beneficiaries) pursuant to this Section 5 shall
discharge all obligations of the Company (and any other member of the Forest
City Group) to such Participant (and his or her Beneficiaries) under the Plan.
6.    Death of a Participant. In the event of the death of a Participant, the
remaining amount of the Participant’s Account shall be paid to his or her
Beneficiary or Beneficiaries designated in a writing on a form that the
Committee may designate from time to time (the “Beneficiary Designation”). A
Participant’s Beneficiary Designation may be changed at any time prior to his or
her death by the execution and delivery of a new Beneficiary Designation. The
Beneficiary Designation on file with the Company (including any Beneficiary
Designation on file with Forest City Enterprises, Inc. immediately prior to the
Effective Time) that bears the latest date at the time of the Participant’s
death shall govern. In the absence of a Beneficiary Designation or the failure
of any Beneficiary to survive the Participant, the amount of the Participant’s
Account shall be paid to the Participant’s estate. Amounts payable to the
Participant’s Beneficiary, Beneficiaries or estate under this Section 6 shall be
paid in the form of a single lump sum payment as soon as practicable, but no
later than ninety (90) days, after the date of the Participant’s death; provided
that the Beneficiary, Beneficiaries or representative of the estate, as the case
may be, shall not have the right to designate the year of payment.
7.    Small Payments. Notwithstanding the foregoing, if at the time a
Participant commences payment of his or her entire Account balance pursuant to
(i) his or her Termination of Employment Payment Election under Section
5(i)(a)(1) of Article II, (ii) his or her Specified Year Payment Election under
Section 5(i)(a)(2)(I) of Article II, or (iii) Section 5(iv) of Article II, such
Account balance does not exceed the applicable dollar amount then in effect
under Section 402(g)(1)(B) of the Code, such Account shall be automatically paid
to such Participant in a single lump-sum payment on the date of the
Participant’s Termination of Employment or the date applicable to the Specified
Year Payment Election, as the case may be; provided, however, that if the
Participant is a Key Employee, payment on account of a Termination of Employment
shall occur on the first payroll date next following the first business day of
the seventh month after such Termination of Employment (or, if earlier, the date
of death).
8.    Unforeseeable Emergency. Notwithstanding the foregoing, in the event of an
Unforeseeable Emergency and at the request of a Participant, accelerated payment
may, in the discretion of the Committee, be made to the Participant of all or a
part of his or her Account. Payments of amounts as a result of an Unforeseeable
Emergency may not exceed the amount necessary to satisfy such Unforeseeable
Emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution(s), after taking into account the extent to which the
hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise by liquidation of the Participant’s assets (to the extent
the liquidation of such assets would not itself cause severe financial
hardship).
9.    Termination of Participation. Notwithstanding any other provision of the
Plan, a Participant’s active participation in the Plan shall terminate upon a
determination by the Committee that the Participant is not a member of a select
group of management or highly compensated employees of his or her employer,
within the meaning of ERISA.

10



--------------------------------------------------------------------------------


ARTICLE III
ADMINISTRATION
The Committee shall be responsible for the general administration of the Plan
and for carrying out the provisions hereof. The Committee shall have all such
powers as may be necessary to carry out the provisions of the Plan, including
the power to (i) resolve all questions relating to eligibility for participation
in the Plan and the amount in the Account of any Participant and all questions
pertaining to claims for benefits and procedures for claim review, (ii) resolve
all other questions arising under the Plan, including any factual questions and
questions of construction, and (iii) take such further action as the Committee
shall deem advisable in the administration of the Plan. The actions taken and
the decisions made by the Committee hereunder shall be final and binding upon
all interested parties. In accordance with the provisions of Section 503 of
ERISA, the Committee shall provide a procedure for handling claims of
Participants or their Beneficiaries under the Plan. Such procedure shall be in
accordance with regulations issued by the Secretary of Labor and shall provide
adequate written notice within a reasonable period of time with respect to the
denial of any such claim as well as a reasonable opportunity for a full and fair
review by the Committee of any such denial. It is intended that the Plan comply
with the provisions of Section 409A of the Code, so as to prevent the inclusion
in gross income of any amounts deferred hereunder in a taxable year that is
prior to the taxable year or years in which such amounts would otherwise
actually be distributed or made available to Participants or Beneficiaries. This
Plan shall be administered in a manner that effects such intent.
ARTICLE IV
AMENDMENT AND TERMINATION
The Company reserves the right to amend or terminate the Plan at any time (and
if the amendment or termination impacts any officer of Forest City REIT who is
subject to the provisions of Section 16 of the Exchange Act, then the action
must also be authorized by the Board or the Compensation Committee of the
Board), except that no such action shall adversely affect any Participant or
Beneficiary who has an Account, or result in any change in the timing or manner
of payment of the amount of any Account (except as otherwise permitted under the
Plan), without the consent of the Participant or Beneficiary (provided, however,
that this limitation requiring the consent of Participants or Beneficiaries to
certain actions shall not apply to any amendment that is deemed necessary by the
Company to ensure compliance with Section 409A of the Code and any termination
to the extent, and in the circumstances described, in Treas. Reg. Section
1.409A-3(j)(4)(ix), or any successor provision).
ARTICLE V
MISCELLANEOUS
1.    Non-Alienation of Deferred Compensation. No right or interest under the
Plan of any Participant or Beneficiary shall be (i) assignable or transferable
in any manner, (ii) subject to alienation, anticipation, sale, pledge,
encumbrance, attachment, garnishment or other legal process or (iii) in any
manner liable for or subject to the debts or liabilities of the Participant or
Beneficiary. Notwithstanding the foregoing, to the extent permitted by Section
409A of the Code, the payment of part or all of an interest under this Plan may
be made to an individual other than the Participant or Beneficiary, to the
extent necessary to fulfill a “domestic relations order” as defined in Section
414(p)(1)(B) of the Code.

11



--------------------------------------------------------------------------------


2.    Participation by Employees of an Employer Other than the Company. An
Eligible Employee who is employed by an Employer other than the Company and who
elects to participate in the Plan shall participate on the same basis as an
Eligible Employee of the Company. The Account of a Participant employed by such
Employer shall be paid in accordance with the Plan solely by such Employer to
the extent attributable to Base Salary or Incentive Compensation that would have
been paid by such Employer in the absence of deferral pursuant to the Plan,
unless the Committee otherwise determines that the Company shall be the obligor.
3.    Interest of Participant. The obligation of the Company (or any other
member of the Forest City Group) under the Plan to make payment of amounts
reflected in an Account merely constitutes an unsecured promise to make payments
from its general assets, and no Participant or Beneficiary shall have any
interest in, or a lien or prior claim upon, any property of any member of the
Forest City Group. Nothing in the Plan shall be construed as guaranteeing future
employment to any Eligible Employee. It is the intention of the Company that the
Plan be unfunded for tax purposes and for purposes of Title I of ERISA. The
Company may create a trust to hold funds to be used in payment of its
obligations under the Plan, and may fund such trust; provided, however, that any
funds contained therein shall remain liable for the claims of the Company’s and
Forest City REIT’s general creditors. Notwithstanding the above, upon the
earlier to occur of (i) a Change in Control or (ii) a declaration by the Board
that a Change in Control is imminent, the Company shall promptly to the extent
it has not previously done so:
(a)    establish an irrevocable trust, generally consistent with the provisions
of Revenue Procedure 92-64, the funds of which shall be subject to the claims of
the Company’s and Forest City REIT’s general creditors, to hold funds to be used
in payment of its obligations under the Plan; and
(b)    transfer to the trustee of such trust, to be added to the principal
thereof, an amount equal to (I) the aggregate amount credited to the Accounts of
all of the Participants and Beneficiaries under the Plan, less (II) the balance,
if any, in the trust at such time.
4.    Claims of Other Persons. The provisions of the Plan shall in no event be
construed as giving any other person, firm or corporation any legal or equitable
right as against any member of the Forest City Group or the officers, employees
or directors of any member of the Forest City Group except any such rights as
are specifically provided for in the Plan or are hereafter created in accordance
with the terms and provisions of the Plan.
5.    Severability. The invalidity and unenforceability of any particular
provision of the Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted.
6.    Governing Law. Except to the extent preempted by federal law, the
provisions of the Plan shall be governed and construed in accordance with the
laws of the State of Delaware.
7.    Relationship to Other Plans. The Plan is intended to serve the purposes of
and to be consistent with any incentive compensation plan approved by the
Committee for purposes of the Plan.

12



--------------------------------------------------------------------------------


8.    Headings; Interpretation.
(i)    Headings in this Plan are inserted for convenience of reference only and
are not to be considered in the construction of the provisions hereof
(ii)    Any reference in this Plan to Section 409A of the Code will also include
any proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section 409A by the U.S. Department of Treasury or the
Internal Revenue Service.
(iii)    For purposes of the Plan, the phrase “permitted by Section 409A of the
Code,” or words or phrases of similar import, shall mean that the event or
circumstance that may occur or exist only if permitted by Section 409A of the
Code would not cause an amount deferred or payable under the Plan to be
includible in the gross income of a Participant or Beneficiary under Section
409A(a)(1) of the Code.
EXECUTED as of December 31, 2015.
FOREST CITY EMPLOYER, LLC




By:                        
David J. LaRue
President and Chief Executive Officer





13

